IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TERRENCE E. BABB, M.D.,                      : No. 516 MAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
CENTRE COMMUNITY HOSPITAL;                   :
GEISINGER CLINIC; PENN STATE                 :
GEISINGER HEALTH SYSTEM; ROBIN               :
E. OLIVER, M.D.; AND MICHAEL                 :
CHMIELEWSKI, M.D.,                           :
                                             :
                   Respondents               :


                                       ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.